UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 00-4372
STEPHEN WYATT GREGORY,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Northern District of West Virginia, at Clarksburg.
            Robert Earl Maxwell, Senior District Judge.
                            (CR-99-20)

                      Submitted: October 31, 2000

                       Decided: January 9, 2001

   Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.


                              COUNSEL

James R. Fox, JORY & SMITH, L.C., Elkins, West Virginia, for
Appellant. Melvin W. Kahle, Jr., United States Attorney, Sherry L.
Muncy, Assistant United States Attorney, Elkins, West Virginia, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. GREGORY
                              OPINION

PER CURIAM:

   Stephen Wyatt Gregory appeals the sentence imposed after his
guilty plea to one count of threatening the life of the President of the
United States in violation of 18 U.S.C. § 871(a) (1994). Gregory chal-
lenges the district court’s decision to depart upward from the applica-
ble guideline range under U.S. Sentencing Guidelines Manual
§ 4A1.3, p.s. (1998), the extent of that departure, and the district
court’s direction to deny credit for time served prior to sentencing.

   The district court determined that Gregory’s criminal history cate-
gory underrepresented his criminal history. In particular, the district
court noted that Gregory had shown a consistent inability to control
his violent tendencies, that his record demonstrates a likelihood of
recidivism, and that the violent incidents in his past, including a 1977
incident where Gregory took nine people hostage in a bank, and a
1979 incident in which he fired shots into a home and in an ensuing
police chase committed vehicular homicide, demonstrated that he was
a danger to himself and the community. The district court clearly
identified the aggravating factors and reasons for departing under
USSG § 4A1.3. United States v. Rusher, 966 F.2d 868, 882 (4th Cir.
1992) (the court should clearly identify the aggravating factors and its
reasons and connect them to permissible grounds for departure under
USSG § 4A1.3). The district court did not abuse its discretion in
deciding to depart upward based upon Gregory’s entire criminal his-
tory, his tendency toward violence, and potential danger to himself
and the community. Koon v. United States, 518 U.S. 81, 91 (1996)
(citing standard).

   Next, Gregory challenges the extent of the departure. Gregory
argues that the court failed to comply with the view expressed by this
court in Rusher, 966 F.2d at 884, that in departing upward in criminal
history, the district court should depart "first to the next higher cate-
gory and . . . move on to a still higher category only upon a finding
that the next higher category fails adequately to reflect the seriousness
of the defendant’s record." See also United States v. Cash, 983 F.2d
558, 561 n.7 (1992). He also argues that the district court disregarded
the role of his mental impairments in his criminal history.
                       UNITED STATES v. GREGORY                          3
   The district court’s decision on the extent of departure is reviewed
for an abuse of discretion. United States v. Hairston, 96 F.3d 102, 106
(4th Cir. 1996). The court made findings on the record that it consid-
ered that certain mental health conditions, such as Post Traumatic
Stress Disorder, may have motivated Gregory to commit the offenses.
Therefore the record belies Gregory’s claims that the court disre-
garded these conditions.

   As to the extent of departure, the district court stated that it consid-
ered the method and extent of departure, and that in its opinion a
criminal history category of VI was the most appropriate. The court
stated its reasons for the extent of departure as the Defendant’s crimi-
nal history and his propensity to commit future crimes. The court
stated that it considered the interceding categories, but rejected them
as insufficient because they did not provide a sentence that reflected
the seriousness of the Defendant’s criminal conduct or propensity for
future criminal acts. The court did not engage in a level-by-level dis-
cussion of why each succeeding category from II through VI was
insufficient.

   A summary explanation, such as that advanced by the district court,
may not always be reversible error. United States v. Lambert, 984
F.2d 658, 663 (5th Cir. 1993) (en banc) (noting that it will sometimes
be evident from the stated grounds for departing why a particular
departure was justified). It is evident that the district court considered
the 1977 and 1979 conduct in arriving at criminal history category VI.
However, when adding the criminal history points for those convic-
tions, the criminal history category would only be increased to cate-
gory IV. United States v. Terry, 142 F.3d 702, 707 (4th Cir. 1998)
(noting statutory requirement that departure be reasonable under the
circumstances and stating that in determining what is reasonable the
sentencing court should analogize to the Sentencing Guidelines). We
therefore find the record at sentencing and the district court’s sum-
mary explanation to be inadequate "to allow informed appellate
review" beyond criminal history category IV. Rusher, 966 F.2d at
882. Therefore, the extent of the upward departure cannot be sus-
tained on the authority of Rusher and Cash. United States v. Law-
rence, 161 F.3d 250, 256 (4th Cir. 1998) (vacating and remanding
sentence because the district court did not explain which criminal
conduct was unaccounted for or the method it used to reach the guide-
4                     UNITED STATES v. GREGORY
line range it chose), cert. denied, 526 U.S. 1031 (1999); United States
v. Harrison, 58 F.3d 115, 118 (4th Cir. 1995) (finding that an upward
departure could not be sustained under Rusher when the district court
did not make level-by-level findings to justify its departure). Accord-
ingly, we remand for a new sentencing proceeding, to allow the dis-
trict court to explain its rationale more thoroughly. We express no
view about what degree of departure would be appropriate.

   The district court stated that Gregory should not receive credit for
time served since his arrest in April 1999. Both the Appellant and
Government recognize that the district court was without authority to
order that Gregory not receive credit for time served prior to sentenc-
ing. The Attorney General, through the Bureau of Prisons (BOP), is
authorized to award credit for time served at the time the defendant
begins to serve his federal sentence. 18 U.S.C. § 3585(b) (1994);
United States v. Wilson, 503 U.S. 329, 333-34 (1992). A district court
has no authority to compute credit at sentencing. Wilson, 503 U.S. at
333-34.

   Based on the foregoing, we vacate Gregory’s sentence and remand
with direction that an upward departure must be made following the
dictates of Rusher and Cash, and to compute the sentence in accor-
dance with this opinion. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                       VACATED AND REMANDED